DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest an electrical heater, comprising: a honeycomb body comprising a plurality of intersecting walls that form a plurality of channels extending along a longitudinal axis, the intersecting walls comprising a conductive material; a plurality of electrically resistive paths, each resistive path of the plurality of resistive paths comprising at least a portion of the plurality of intersecting walls and extending a length across the honeycomb body transverse to the longitudinal axis; and at least one positive electrode and at least one negative electrode in electrical communication with each other via the plurality of resistive paths, the at least one positive electrode and the at least one negative electrode being operatively positioned to generate a respective flow of current through each resistive path; wherein the lengths of at least two of the resistive paths differ from each other; and wherein the resistive paths are configured with respect to the at least one positive electrode and the at least one negative electrode such that the current in each of the resistive paths is substantially equal.
The prior art fails to discloses or suggest a method for heating a catalyst with a heater comprising a honeycomb body comprising a plurality of intersecting walls and a longitudinal axis, the method comprising: applying a potential difference across an electrode pair comprising a positive electrode and a negative electrode to generate a respective flow of current through each resistive path of a plurality of resistive paths formed between the electrode pair across a cross-section of the honeycomb body of the heater; wherein the resistive paths of the plurality of resistive paths are separated from each other by one or more insulating layers; wherein lengths of at least two of the resistive paths of the plurality of resistive paths are different; and wherein the resistive paths are configured with respect to the electrode pair such that the current in each of the resistive paths is substantially similar. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794.  The examiner can normally be reached on Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM P DUONG/Primary Examiner, Art Unit 1774